0055-1W-EPIE1W-00012502-19947

                                UNITED STATES BANKRUPTCY COURT
                                                        SOUTHERN DISTRICT OF IOWA
                                                            CENTRAL DIVISION

In re: TERESA M AMBLE                                                                                 Case No.: 14-02438-lmj13

                 Debtor(s)

                     CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
CAROL F. DUNBAR, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 10/07/2014.
2) The plan was confirmed on 04/08/2015.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on 12/23/2015, 09/11/2017.
4) The trustee filed action to remedy default by the debtor in performance under the plan on 08/16/2017, 09/18/2019.
5) The case was completed on 10/22/2019.
6) Number of months from filing or conversion to last payment: 60.
7) Number of months case was pending: 61.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 123,907.59.
10) Amount of unsecured claims discharged without full payment: 13,459.67.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
        Total paid by or on behalf of the debtor:            $28,344.70
        Less amount refunded to debtor:                         $614.76
 NET RECEIPTS:                                                                 $27,729.94

 Expenses of Administration:
        Attorney's Fees Paid Through The Plan:                                      $.00
        Court Costs:                                                                $.00
        Trustee Expenses and Compensation:                                     $2,446.95
        Other:                                                                      $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                              $2,446.95

 Attorney fees paid and disclosed by debtor:                 $1,000.00




 Scheduled Creditors:
Creditor                                                        Claim           Claim          Claim          Principal           Interest
Name                                         Class              Scheduled       Asserted       Allowed        Paid                Paid
AAMS                                         Unsecured              166.00            NA             NA                 .00              .00
AFNI, INC,                                   Unsecured              163.00            NA             NA                 .00              .00
CREDIT ACCEPTANCE                            Secured              5,456.07      5,204.07       5,204.07        5,204.07             456.32
CREDIT COLLECTION SERVICES                   Unsecured              200.00            NA             NA                 .00              .00
ECMC                                         Unsecured           33,116.00     35,633.53      35,633.53          110.61                  .00
HAUGE ASSOCIATES                             Unsecured              108.00            NA             NA                 .00              .00
INTERNAL REVENUE SERVICE                     Priority             7,914.38      8,145.21       6,177.37        6,177.37                  .00
INTERNAL REVENUE SERVICE                     Unsecured                    NA    1,967.84       1,967.84                6.11              .00
IOWA DEPARTMENT OF REVENUE                   Priority                     NA    1,236.00       1,236.00        1,236.00                  .00
JEFFERSON CAPITAL SYSTEMS LLC                Secured              7,939.28      7,930.22       1,697.59        1,697.59             164.04
JEFFERSON CAPITAL SYSTEMS LLC                Unsecured                    NA    6,068.59       6,068.59           18.84                  .00
MOHELA/US DEPT OF EDUCATION                  Unsecured          100,077.00            NA             NA                 .00              .00
NCO FINANCIAL                                Unsecured              481.00            NA             NA                 .00              .00
Page 1 of 2                                                                                                   UST Form 101-13-FR-S (9/1/2009)
0055-1W-EPIE1W-00012502-19947

                                  UNITED STATES BANKRUPTCY COURT
                                                   SOUTHERN DISTRICT OF IOWA
                                                       CENTRAL DIVISION

In re: TERESA M AMBLE                                                                                   Case No.: 14-02438-lmj13

                 Debtor(s)

                     CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                      Claim               Claim          Claim          Principal           Interest
Name                                       Class              Scheduled           Asserted       Allowed        Paid                Paid
PORTFOLIO RECOVERY ASSOCIATES              Unsecured               796.00           795.87         795.87             2.47                 .00
PRA RECEIVABLES MANAGEMENT                 Unsecured                66.00               NA             NA              .00                 .00
RECEIVABLES PERFORMANCE MGMT               Unsecured               647.00               NA             NA              .00                 .00
THE CBE GROUP                              Unsecured               424.00               NA             NA              .00                 .00
U.S. DEPARTMENT OF EDUCATION               Unsecured            28,990.00         31,687.86     31,687.86           98.37                  .00
WELLS FARGO                                Secured                    NA          10,107.92     10,107.92       10,107.92                  .00
WELLS FARGO                                Secured              96,761.00         94,145.02            .00             .00                 .00
WELLS FARGO BANK                           Unsecured                  NA           1,057.07      1,057.07             3.28                 .00
WELLS FARGO HOME MORTGAGE                  Secured              20,540.00               NA             NA              .00                 .00
WESTERN CONTROL SERVICES                   Unsecured             1,346.00               NA             NA              .00                 .00

 Summary of Disbursements to Creditors:                                                          Claim          Principal           Interest
                                                                                                 Allowed        Paid                Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                .00             .00                .00
     Mortgage Arrearage:                                                                        10,107.92       10,107.92                .00
     Debt Secured by Vehicle:                                                                    6,901.66        6,901.66             620.36
     All Other Secured:                                                                               .00             .00                .00
 TOTAL SECURED:                                                                                 17,009.58       17,009.58             620.36

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                      .00             .00                  .00
     Domestic Support Ongoing:                                                                        .00             .00                  .00
     All Other Priority:                                                                         7,413.37        7,413.37                  .00
 TOTAL PRIORITY:                                                                                 7,413.37        7,413.37                  .00

 GENERAL UNSECURED PAYMENTS:                                                                    77,210.76          239.68                  .00

 Disbursements:
        Expenses of Administration:                                                            $2,446.95
        Disbursements to Creditors:                                                           $25,282.99
 TOTAL DISBURSEMENTS:                                                                                                            $27,729.94

    12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
    foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
    The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                  Date:      11/27/2019                                     By:   /s/CAROL F. DUNBAR
                                                                                  Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 2 of 2                                                                                                     UST Form 101-13-FR-S (9/1/2009)
                                     CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true copy of the foregoing TRUSTEE'S FINAL REPORT
was served upon the following parties at the addresses indicated:

        James L. Snyder                                         Samuel Z. Marks
        Acting United States Trustee                            Attorney At Law
        210 Walnut Street, Room 793                             4225 University Avenue
        Des Moines, IA 50309                                    Des Moines, IA 50311

        Teresa M. Amble                                         Wells Fargo Bank, N.A.
        2021 38th Street                                        Mark D. Walz
        Des Moines, IA 50310                                    4201 Westown Parkway, Ste. 300
                                                                West Des Moines, IA 50266

by electronic mail through the Court’s CM/ECF system, or by enclosing the same in an envelope
addressed to each such person with postage fully paid, and by depositing said envelope in the United
States Postal Service depository in Des Moines, Iowa. I declare under penalty of perjury that the
foregoing is true and correct.

        DATED: December 12, 2019

                                                                /s/ Jenni Elings
